Heydenfeldt, Justice,
delivered the opinion of the court. Murray, Chief Justice, concurred.
The declaration in this case is too defective to support the judgment. The bond given was to appear and answer an indictment ; there is no averment that any indictment was found or pending. Une of the conditions is for her appearance in whatever court the indictment, “ may be prosecuted;” there is no averment in what court it was prosecuted, but only a loose statement that she was called in “the said Court of Sessions.”
Without referring to any other defects, these pointed out are sufficient to show, that the demurrer should have been sustained.
Judgment reversed, and case remanded.